UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact name of registrant as specified in charter) 411 East Wisconsin Avenue Milwaukee, Wisconsin 53202 (Address of principal executive offices) Jennifer R. Kloehn, Senior Vice President & Treasurer 411 East Wisconsin Avenue Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 03/31/2018 Date of reporting period: 07/01/2016 - 06/30/2017 Item 1. Proxy Voting Record Account Name: Nicholas Fund, Inc. ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Alpern For For Management Elect Director Edward M. Liddy For For Management Elect Director Melody B. Meyer For For Management Elect Director Frederick H. Waddell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Samuel T. Byrne For For Management 1 b Elect Director Dwight D. Churchill For For Management 1 c Elect Director Glenn Earle For For Management 1 d Elect Director Niall Ferguson For For Management 1 e Elect Director Sean M. Healey For For Management 1 f Elect Director Tracy P. Palandjian For For Management 1 g Elect Director Patrick T. Ryan For For Management 1 h Elect Director Jide J. Zeitlin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Provide Directors May Be Removed With For For Management or Without Cause 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ALLERGAN PLC Ticker: AGN Security ID: G0177 J108 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Nesli Basgoz For For Management 1 b Elect Director Paul M. Bisaro For For Management 1 c Elect Director James H. Bloem For For Management 1 d Elect Director Christopher W. Bodine For For Management 1 e Elect Director Adriane M. Brown For For Management 1 f Elect Director Christopher J. Coughlin For For Management 1 g Elect Director Catherine M. Klema For For Management 1 h Elect Director Peter J. McDonnell For For Management 1 i Elect Director Patrick J. O'Sullivan For For Management 1 j Elect Director Brenton L. Saunders For For Management 1 k Elect Director Ronald R. Taylor For For Management 1 l Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Jeffrey P. Bezos For For Management 1 b Elect Director Tom A. Alberg For For Management 1 c Elect Director John Seely Brown For For Management 1 d Elect Director Jamie S. Gorelick For For Management 1 e Elect Director Daniel P. Huttenlocher For For Management 1 f Elect Director Judith A. McGrath For For Management 1 g Elect Director Jonathan J. Rubinstein For For Management 1 h Elect Director Thomas O. Ryder For For Management 1 i Elect Director Patricia Q. Stonesifer For For Management 1 j Elect Director Wendell P. Weeks For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Amend Omnibus Stock Plan For For Management 6 Report on Use of Criminal Background Against Against Shareholder Checks in Hiring 7 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation 8 Provide Vote Counting to Exclude Against Against Shareholder Abstentions AMERCO Ticker: UHAL Security ID: Meeting Date: AUG 25, 2016 Meeting Type: Annual Record Date: JUN 27, 2016 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward J. (Joe) Shoen For Withhold Management Elect Director James E. Acridge For For Management Elect Director Charles J. Bayer For For Management Elect Director John P. Brogan For For Management Elect Director John M. Dodds For For Management Elect Director James J. Grogan For For Management Elect Director Karl A. Schmidt For For Management Elect Director Samuel J. Shoen For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify BDO USA, LLP as Auditors For For Management 4 Ratify and Affirm Decisions and For Against Shareholder Actions Taken by the Board and Executive Officers for Fiscal 2016 AON PLC Ticker: AON Security ID: G0408V102 Meeting Date: JUN 23, 2017 Meeting Type: Annual Record Date: APR 25, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lester B. Knight For For Management Elect Director Gregory C. Case For For Management Elect Director Jin-Yong Cai For For Management Elect Director Fulvio Conti For For Management Elect Director Cheryl A. Francis For For Management Elect Director J. Michael Losh For For Management Elect Director Robert S. Morrison For For Management Elect Director Richard B. Myers For For Management Elect Director Richard C. Notebaert For For Management Elect Director Gloria Santona For For Management Elect Director Carolyn Y. Woo For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Remuneration Policy For For Management 5 Advisory Vote to Ratify Directors' For For Management Remuneration Report 6 Accept Financial Statements and For For Management Statutory Reports 7 Ratify Ernst & Young LLP as Aon's For For Management Auditors 8 Ratify Ernst & Young LLP as Aon's U.K. For For Management Statutory Auditor 9 Authorize Board to Fix Remuneration of For For Management Auditors 10 Authorise Shares for Market Purchase For For Management 11 Issue of Equity or Equity-Linked For For Management Securities with Pre-emptive Rights 12 Issue of Equity or Equity-Linked For For Management Securities without Pre-emptive Rights 13 Approve Political Donations For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: DEC 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James Bell For For Management Elect Director Tim Cook For For Management Elect Director Al Gore For For Management Elect Director Bob Iger For For Management Elect Director Andrea Jung For For Management Elect Director Art Levinson For For Management Elect Director Ron Sugar For For Management Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Disclose Charitable Contributions Against Against Shareholder 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Proxy Access Amendments Against For Shareholder 8 Engage Outside Independent Experts for Against Against Shareholder Compensation Reforms 9 Adopt Share Retention Policy For Against For Shareholder Senior Executives APTARGROUP, INC. Ticker: ATR Security ID: Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director George L. Fotiades For For Management 1 b Elect Director King W. Harris For For Management 1 c Elect Director Joanne C. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors BALL CORPORATION Ticker: BLL Security ID: Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John A. Hayes For Withhold Management Elect Director George M. Smart For Withhold Management Elect Director Theodore M. Solso For Withhold Management Elect Director Stuart A. Taylor, II For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management CBRE GROUP, INC. Ticker: CBG Security ID: 12504L109 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Brandon B. Boze For Against Management 1 b Elect Director Beth F. Cobert For For Management 1 c Elect Director Curtis F. Feeny For Against Management 1 d Elect Director Bradford M. Freeman For Against Management 1 e Elect Director Christopher T. Jenny For Against Management 1 f Elect Director Gerardo I. Lopez For Against Management 1 g Elect Director Frederic V. Malek For For Management 1 h Elect Director Paula R. Reynolds For For Management 1 i Elect Director Robert E. Sulentic For For Management 1 j Elect Director Laura D. Tyson For For Management 1 k Elect Director Ray Wirta For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management CELGENE CORPORATION Ticker: CELG Security ID: Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Hugin For For Management Elect Director Mark J. Alles For For Management Elect Director Richard W. Barker For For Management Elect Director Michael W. Bonney For For Management Elect Director Michael D. Casey For Withhold Management Elect Director Carrie S. Cox For For Management Elect Director Michael A. Friedman For Withhold Management Elect Director Julia A. Haller For For Management Elect Director Gilla S. Kaplan For Withhold Management Elect Director James J. Loughlin For For Management Elect Director Ernest Mario For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide For Confidential Running Vote Against Against Shareholder Tallies On Executive Pay Matters CHUBB LIMITED Ticker: CB Security ID: H1467J104 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports Allocate Disposable Profit For For Management Approve Dividend Distribution From For For Management Legal Reserves Through Capital Contributions Reserve Subaccount 3 Approve Discharge of Board and Senior For For Management Management Ratify PricewaterhouseCoopers AG For For Management (Zurich) as Auditors Ratify PricewaterhouseCoopers LLP For For Management (United States) as Independent Registered Accounting Firm as Auditors Ratify BDO AG (Zurich) as Special For For Management Auditors Elect Director Evan G. Greenberg For For Management Elect Director Robert M. Hernandez For For Management Elect Director Michael G. Atieh For For Management Elect Director Sheila P. Burke For For Management Elect Director James I. Cash For For Management Elect Director Mary Cirillo For For Management Elect Director Michael P. Connors For For Management Elect Director John A. Edwardson For For Management Elect Director Leo F. Mullin For For Management Elect Director Kimberly A. Ross For For Management Elect Director Robert W. Scully For For Management Elect Director Eugene B. Shanks, Jr. For For Management Elect Director Theodore E. Shasta For For Management Elect Director David H. Sidwell For For Management Elect Director Olivier Steimer For For Management Elect Director James M. Zimmerman For For Management 6 Elect Evan G. Greenberg as Board For Against Management Chairman Appoint Michael P. Connors as Member For For Management of the Compensation Committee Appoint Mary Cirillo as Member of the For For Management Compensation Committee Appoint Robert M. Hernandez as Member For For Management of the Compensation Committee Appoint Robert W. Scully as Member of For For Management the Compensation Committee Appoint James M. Zimmerman as Member For For Management of the Compensation Committee 8 Designate Homburger AG as Independent For For Management Proxy 9 Approve Qualified Employee Stock For For Management Purchase Plan Approve the Increase in Maximum For For Management Aggregate Remuneration of Directors Approve Remuneration of Executive For For Management Management in the Amount of USD 41 Million for Fiscal 2018 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Transact Other Business (Voting) For Against Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: DEC 12, 2016 Meeting Type: Annual Record Date: OCT 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Carol A. Bartz For For Management 1 b Elect Director M. Michele Burns For For Management 1 c Elect Director Michael D. Capellas For For Management 1 d Elect Director John T. Chambers For For Management 1 e Elect Director Amy L. Chang For For Management 1 f Elect Director John L. Hennessy For For Management 1 g Elect Director Kristina M. Johnson For For Management 1 h Elect Director Roderick C. McGeary For For Management 1 i Elect Director Charles H. Robbins For For Management 1 j Elect Director Arun Sarin For For Management 1 k Elect Director Steven M. West For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Report on Arab and non-Arab Employees Against Against Shareholder using EEO-1 Categories 6 Establish Board Committee on Against Against Shareholder Operations in Israeli Settlements COPART, INC. Ticker: CPRT Security ID: Meeting Date: DEC 16, 2016 Meeting Type: Annual Record Date: OCT 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Willis J. Johnson For For Management Elect Director A. Jayson Adair For For Management Elect Director Matt Blunt For For Management Elect Director Steven D. Cohan For For Management Elect Director Daniel J. Englander For For Management Elect Director James E. Meeks For For Management Elect Director Vincent W. Mitz For For Management Elect Director Thomas N. Tryforos For For Management 2 Amend Omnibus Stock Plan For For Management 3 Eliminate Cumulative Voting For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Ernst & Young LLP as Auditors For For Management DAVITA INC. Ticker: DVA Security ID: 23918K108 Meeting Date: JUN 16, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Pamela M. Arway For For Management 1 b Elect Director Charles G. Berg For For Management 1 c Elect Director Carol Anthony ("John") For For Management Davidson 1 d Elect Director Barbara J. Desoer For For Management 1 e Elect Director Pascal Desroches For For Management 1 f Elect Director Paul J. Diaz For For Management 1 g Elect Director Peter T. Grauer For For Management 1 h Elect Director John M. Nehra For For Management 1 i Elect Director William L. Roper For For Management 1 j Elect Director Kent J. Thiry For For Management 1 k Elect Director Phyllis R. Yale For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Marc L. Andreessen For For Management Elect Director Erskine B. Bowles For For Management Elect Director Susan D. For For Management Desmond-Hellmann Elect Director Reed Hastings For For Management Elect Director Jan Koum For Withhold Management Elect Director Sheryl K. Sandberg For Withhold Management Elect Director Peter A. Thiel For For Management Elect Director Mark Zuckerberg For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Report on Public Policy Issues Against Against Shareholder Associated with Fake News 6 Gender Pay Gap Against For Shareholder 7 Require Independent Board Chairman Against For Shareholder FORTIVE CORPORATION Ticker: FTV Security ID: 34959J108 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 A Elect Director Kate Mitchell For For Management 1 B Elect Director Israel Ruiz For For Management 2 Ratify Ernst and Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Declassify the Board of Directors For For Management GARTNER, INC. Ticker: IT Security ID: Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Michael J. Bingle For For Management 1 b Elect Director Peter E. Bisson For For Management 1 c Elect Director Richard J. Bressler For For Management 1 d Elect Director Raul E. Cesan For For Management 1 e Elect Director Karen E. Dykstra For For Management 1 f Elect Director Anne Sutherland Fuchs For For Management 1 g Elect Director William O. Grabe For For Management 1 h Elect Director Eugene A. Hall For For Management 1 i Elect Director Stephen G. Pagliuca For For Management 1 j Elect Director James C. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director John F. Cogan For For Management 1 b Elect Director Kelly A. Kramer For For Management 1 c Elect Director Kevin E. Lofton For For Management 1 d Elect Director John C. Martin For For Management 1 e Elect Director John F. Milligan For For Management 1 f Elect Director Nicholas G. Moore For For Management 1 g Elect Director Richard J. Whitley For For Management 1 h Elect Director Gayle E. Wilson For For Management 1 i Elect Director Per Wold-Olsen For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide Right to Act by Written Consent Against For Shareholder 7 Require Independent Board Chairman Against For Shareholder INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Charlene Barshefsky For For Management 1 b Elect Director Aneel Bhusri For For Management 1 c Elect Director Andy D. Bryant For For Management 1 d Elect Director Reed E. Hundt For For Management 1 e Elect Director Omar Ishrak For For Management 1 f Elect Director Brian M. Krzanich For For Management 1 g Elect Director Tsu-Jae King Liu For For Management 1 h Elect Director David S. Pottruck For For Management 1 i Elect Director Gregory D. Smith For For Management 1 j Elect Director Frank D. Yeary For For Management 1 k Elect Director David B. Yoffie For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Political Contributions Disclosure Against Against Shareholder 7 Provide Vote Counting to Exclude Against Against Shareholder Abstentions INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenneth I. Chenault For For Management Elect Director Michael L. Eskew For For Management Elect Director David N. Farr For For Management Elect Director Mark Fields For For Management Elect Director Alex Gorsky For For Management Elect Director Shirley Ann Jackson For For Management Elect Director Andrew N. Liveris For For Management Elect Director W. James McNerney, Jr. For For Management Elect Director Hutham S. Olayan For For Management Elect Director James W. Owens For For Management Elect Director Virginia M. Rometty For For Management Elect Director Sidney Taurel For For Management Elect Director Peter R. Voser For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting 7 Adopt Proxy Access Right Against For Shareholder JOHNSON CONTROLS, INC. Ticker: JCI Security ID: 478366107 Meeting Date: AUG 17, 2016 Meeting Type: Special Record Date: JUN 27, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For Against Management LABORATORY CORPORATION OF AMERICA HOLDINGS Ticker: LH Security ID: 50540R409 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Kerrii B. Anderson For For Management 1 b Elect Director Jean-Luc Belingard For For Management 1 c Elect Director D. Gary Gilliland For For Management 1 d Elect Director David P. King For For Management 1 e Elect Director Garheng Kong For For Management 1 f Elect Director Robert E. Mittelstaedt, For For Management Jr. 1 g Elect Director Peter M. Neupert For For Management 1 h Elect Director Richelle P. Parham For For Management 1 i Elect Director Adam H. Schechter For For Management 1 j Elect Director R. Sanders Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Report on Zika Virus Controls for Against Against Shareholder Primates and Employees LKQ CORPORATION Ticker: LKQ Security ID: 501889208 Meeting Date: MAY 08, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Sukhpal Singh Ahluwalia For For Management 1 b Elect Director A. Clinton Allen For For Management 1 c Elect Director Robert M. Hanser For For Management 1 d Elect Director Joseph M. Holsten For For Management 1 e Elect Director Blythe J. McGarvie For For Management 1 f Elect Director Paul M. Meister For For Management 1 g Elect Director John F. O Brien For For Management 1 h Elect Director Guhan Subramanian For For Management 1 i Elect Director William M. Webster, IV For For Management 1 j Elect Director Dominick Zarcone For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management LOWE'S COMPANIES, INC. Ticker: LOW Security ID: Meeting Date: JUN 02, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Raul Alvarez For For Management Elect Director Angela F. Braly For For Management Elect Director Sandra B. Cochran For For Management Elect Director Laurie Z. Douglas For For Management Elect Director Richard W. Dreiling For For Management Elect Director Robert L. Johnson For For Management Elect Director Marshall O. Larsen For For Management Elect Director James H. Morgan For For Management Elect Director Robert A. Niblock For For Management Elect Director Bertram L. Scott For For Management Elect Director Eric C. Wiseman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Assess Climate Benefits and Against Against Shareholder Feasibility of Adopting Quantitative Renewable Production Goals MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 27, 2017 Meeting Type: Annual Record Date: APR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Richard Haythornthwaite For For Management 1 b Elect Director Ajay Banga For For Management 1 c Elect Director Silvio Barzi For For Management 1 d Elect Director David R. Carlucci For For Management 1 e Elect Director Steven J. Freiberg For For Management 1 f Elect Director Julius Genachowski For For Management 1 g Elect Director Merit E. Janow For For Management 1 h Elect Director Nancy J. Karch For For Management 1 i Elect Director Oki Matsumoto For For Management 1 j Elect Director Rima Qureshi For For Management 1 k Elect Director Jose Octavio Reyes For For Management Lagunes 1 l Elect Director Jackson Tai For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Report on Gender Pay Gap Against Against Shareholder MEDTRONIC PLC Ticker: MDT Security ID: G5960L103 Meeting Date: DEC 09, 2016 Meeting Type: Annual Record Date: OCT 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Richard H. Anderson For For Management 1 b Elect Director Craig Arnold For For Management 1 c Elect Director Scott C. Donnelly For For Management 1 d Elect Director Randall J. Hogan, III For For Management 1 e Elect Director Omar Ishrak For For Management 1 f Elect Director Shirley Ann Jackson For For Management 1 g Elect Director Michael O. Leavitt For For Management 1 h Elect Director James T. Lenehan For For Management 1 i Elect Director Elizabeth G. Nabel For For Management 1 j Elect Director Denise M. O'Leary For For Management 1 k Elect Director Kendall J. Powell For For Management 1 l Elect Director Robert C. Pozen For For Management 1 m Elect Director Preetha Reddy For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Proxy Access Right For For Management 5 a Amend Articles of Association For For Management 5 b Amend Memorandum of Association For For Management 6 Amend Articles to Clarify the Board's For For Management Sole Authority to Determine its Size Within the Fixed Limits MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Leslie A. Brun For For Management 1 b Elect Director Thomas R. Cech For For Management 1 c Elect Director Pamela J. Craig For For Management 1 d Elect Director Kenneth C. Frazier For For Management 1 e Elect Director Thomas H. Glocer For For Management 1 f Elect Director Rochelle B. Lazarus For For Management 1 g Elect Director John H. Noseworthy For For Management 1 h Elect Director Carlos E. Represas For For Management 1 i Elect Director Paul B. Rothman For For Management 1 j Elect Director Patricia F. Russo For For Management 1 k Elect Director Craig B. Thompson For For Management 1 l Elect Director Wendell P. Weeks For For Management 1 m Elect Director Peter C. Wendell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Require Independent Board Chairman Against For Shareholder 6 Adopt Holy Land Principles Against Against Shareholder 7 Report on Risks of Doing Business in Against For Shareholder Conflict-Affected Areas 8 Report on Board Oversight of Product Against Against Shareholder Safety and Quality MICROSOFT CORPORATION Ticker: MSFT Security ID: Meeting Date: NOV 30, 2016 Meeting Type: Annual Record Date: SEP 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William H. Gates, lll For For Management Elect Director Teri L. List-Stoll For For Management Elect Director G. Mason Morfit For For Management Elect Director Satya Nadella For For Management Elect Director Charles H. Noski For For Management Elect Director Helmut Panke For For Management Elect Director Sandra E. Peterson For For Management Elect Director Charles W. Scharf For For Management Elect Director John W. Stanton For For Management Elect Director John W. Thompson For For Management Elect Director Padmasree Warrior For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Right to Call Special Meeting For For Management 5 Amend Omnibus Stock Plan For For Management 6 Proxy Access Against For Shareholder MOHAWK INDUSTRIES, INC. Ticker: MHK Security ID: Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard C. Ill For For Management Elect Director Jeffrey S. Lorberbaum For For Management Elect Director Karen A. Smith Bogart For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management NEWELL BRANDS INC. Ticker: NWL Security ID: Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Ian G.H. Ashken For For Management 1 b Elect Director Thomas E. Clarke For For Management 1 c Elect Director Kevin C. Conroy For For Management 1 d Elect Director Scott S. Cowen For For Management 1 e Elect Director Michael T. Cowhig For For Management 1 f Elect Director Domenico De Sole For For Management 1 g Elect Director Martin E. Franklin For For Management 1 h Elect Director Ros L'Esperance For For Management 1 i Elect Director Michael B. Polk For For Management 1 j Elect Director Steven J. Strobel For For Management 1 k Elect Director Michael A. Todman For For Management 1 l Elect Director Raymond G. Viault For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management NIELSEN HOLDINGS PLC Ticker: NLSN Security ID: G6518L108 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director James A. Attwood, Jr. For For Management 1 b Elect Director Mitch Barns For For Management 1 c Elect Director Karen M. Hoguet For For Management 1 d Elect Director James M. Kilts For For Management 1 e Elect Director Harish Manwani For For Management 1 f Elect Director Robert Pozen For For Management 1 g Elect Director David Rawlinson For For Management 1 h Elect Director Javier G. Teruel For For Management 1 i Elect Director Lauren Zalaznick For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Reappoint Ernst & Young LLP as UK For For Management Statutory Auditors 4 Authorise the Audit Committee to Fix For For Management Remuneration of UK Statutory Auditors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Approve Director's Remuneration Report For For Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director David O'Reilly For For Management 1 b Elect Director Charles H. O'Reilly Jr. For For Management 1 c Elect Director Larry O'Reilly For For Management 1 d Elect Director Rosalie O'Reilly Wooten For For Management 1 e Elect Director Jay D. Burchfield For For Management 1 f Elect Director Thomas T. Hendrickson For For Management 1 g Elect Director Paul R. Lederer For For Management 1 h Elect Director John R. Murphy For For Management 1 i Elect Director Ronald Rashkow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management 6 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting PFIZER INC. Ticker: PFE Security ID: Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dennis A. Ausiello For For Management Elect Director Ronald E. Blaylock For For Management Elect Director W. Don Cornwell For For Management Elect Director Joseph J. Echevarria For For Management Elect Director Frances D. Fergusson For For Management Elect Director Helen H. Hobbs For For Management Elect Director James M. Kilts For For Management Elect Director Shantanu Narayen For For Management Elect Director Suzanne Nora Johnson For For Management Elect Director Ian C. Read For For Management Elect Director Stephen W. Sanger For For Management Elect Director James C. Smith For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Holy Land Principles Against Against Shareholder 6 Amend Bylaws - Call Special Meetings Against For Shareholder 7 Require Independent Board Chairman Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Harold Brown For For Management Elect Director Andre Calantzopoulos For For Management Elect Director Louis C. Camilleri For For Management Elect Director Massimo Ferragamo For For Management Elect Director Werner Geissler For For Management Elect Director Jennifer Li For For Management Elect Director Jun Makihara For For Management Elect Director Sergio Marchionne For Against Management Elect Director Kalpana Morparia For For Management Elect Director Lucio A. Noto For For Management Elect Director Frederik Paulsen For For Management Elect Director Robert B. Polet For For Management Elect Director Stephen M. Wolf For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Restricted Stock Plan For For Management 5 Approve Non-Employee Director Restricted Stock Plan 6 Ratify PricewaterhouseCoopers SA as Auditors 7 Establish a Board Committee on Human Rights 8 Participate in OECD Mediation for Human Rights Violations For For Management For For Management Against Against Shareholder Against Against Shareholder SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Marc Benioff For For Management 1 b Elect Director Keith Block For For Management 1 c Elect Director Craig Conway For For Management 1 d Elect Director Alan Hassenfeld For For Management 1 e Elect Director Neelie Kroes For For Management 1 f Elect Director Colin Powell For For Management 1 g Elect Director Sanford Robertson For For Management 1 h Elect Director John V. Roos For For Management 1 i Elect Director Robin Washington For For Management 1 j Elect Director Maynard Webb For For Management 1 k Elect Director Susan Wojcicki For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Shareholders May Call Special Meeting Against For Shareholder SERVICENOW, INC. Ticker: NOW Security ID: P102 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 18, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director John J. Donahoe For For Management 1 b Elect Director Charles H. Giancarlo For For Management 1 c Elect Director Anita M. Sands For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SKYWORKS SOLUTIONS, INC. Ticker: SWKS Security ID: 83088M102 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David J. Aldrich For For Management Elect Director Kevin L. Beebe For For Management Elect Director Timothy R. Furey For For Management Elect Director Liam K. Griffin For For Management Elect Director Balakrishnan S. Iyer For For Management Elect Director Christine King For For Management Elect Director David P. McGlade For For Management Elect Director David J. McLachlan For For Management Elect Director Robert A. Schriesheim For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SNAP-ON INCORPORATED Ticker: SNA Security ID: Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David C. Adams For For Management Elect Director Karen L. Daniel For For Management Elect Director Ruth Ann M. Gillis For For Management Elect Director James P. Holden For For Management Elect Director Nathan J. Jones For For Management Elect Director Henry W. Knueppel For For Management Elect Director W. Dudley Lehman For For Management Elect Director Nicholas T. Pinchuk For For Management Elect Director Gregg M. Sherrill For For Management Elect Director Donald J. Stebbins For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management STARBUCKS CORPORATION Ticker: SBUX Security ID: Meeting Date: MAR 22, 2017 Meeting Type: Annual Record Date: JAN 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Howard Schultz For For Management 1 b Elect Director William W. Bradley For For Management 1 c Elect Director Rosalind Brewer For For Management 1 d Elect Director Mary N. Dillon For For Management 1 e Elect Director Robert M. Gates For For Management 1 f Elect Director Mellody Hobson For For Management 1 g Elect Director Kevin R. Johnson For For Management 1 h Elect Director Jorgen Vig Knudstorp For For Management 1 i Elect Director Satya Nadella For For Management 1 j Elect Director Joshua Cooper Ramo For For Management 1 k Elect Director Clara Shih For For Management 1 l Elect Director Javier G. Teruel For For Management 1 m Elect Director Myron E. Ullman, III For For Management 1 n Elect Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Amend Proxy Access Right Against For Shareholder THE CHARLES SCHWAB CORPORATION Ticker: SCHW Security ID: 808513105 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director William S. Haraf For For Management 1 b Elect Director Frank C. Herringer For For Management 1 c Elect Director Stephen T. McLin For For Management 1 d Elect Director Roger O. Walther For For Management 1 e Elect Director Robert N. Wilson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Prepare Employment Diversity Report Against For Shareholder and Report on Diversity Policies 7 Adopt Proxy Access Right Against For Shareholder 8 Provide Vote Counting to Exclude Against Against Shareholder Abstentions THE HOME DEPOT, INC. Ticker: HD Security ID: Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Gerard J. Arpey For For Management 1 b Elect Director Ari Bousbib For For Management 1 c Elect Director Jeffery H. Boyd For For Management 1 d Elect Director Gregory D. Brenneman For For Management 1 e Elect Director J. Frank Brown For For Management 1 f Elect Director Albert P. Carey For For Management 1 g Elect Director Armando Codina For For Management 1 h Elect Director Helena B. Foulkes For For Management 1 i Elect Director Linda R. Gooden For For Management 1 j Elect Director Wayne M. Hewett For For Management 1 k Elect Director Karen L. Katen For For Management 1 l Elect Director Craig A. Menear For For Management 1 m Elect Director Mark Vadon For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Prepare Employment Diversity Report Against For Shareholder and Report on Diversity Policies 6 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 7 Amend Articles/Bylaws/Charter - Call Against For Shareholder Special Meetings THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Marc N. Casper For For Management 1 b Elect Director Nelson J. Chai For For Management 1 c Elect Director C. Martin Harris For For Management 1 d Elect Director Tyler Jacks For For Management 1 e Elect Director Judy C. Lewent For For Management 1 f Elect Director Thomas J. Lynch For For Management 1 g Elect Director Jim P. Manzi For For Management 1 h Elect Director William G. Parrett For For Management 1 i Elect Director Lars R. Sorensen For For Management 1 j Elect Director Scott M. Sperling For For Management 1 k Elect Director Elaine S. Ullian For For Management 1 l Elect Director Dion J. Weisler For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors TIME WARNER INC. Ticker: TWX Security ID: Meeting Date: FEB 15, 2017 Meeting Type: Special Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director William P. Barr For For Management 1 b Elect Director Jeffrey L. Bewkes For For Management 1 c Elect Director Robert C. Clark For For Management 1 d Elect Director Mathias Dopfner For For Management 1 e Elect Director Jessica P. Einhorn For For Management 1 f Elect Director Carlos M. Gutierrez For For Management 1 g Elect Director Fred Hassan For For Management 1 h Elect Director Paul D. Wachter For For Management 1 i Elect Director Deborah C. Wright For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ULTA BEAUTY, INC. Ticker: ULTA Security ID: 90384 S303 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michelle L. Collins For For Management 1.2 Elect Director Dennis K. Eck For For Management 1.3 Elect Director Charles J. Philippin For For Management 1.4 Elect Director Vanessa A. Wittman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management VISA INC. Ticker: V Security ID: 92826 C839 Meeting Date: JAN 31, 2017 Meeting Type: Annual Record Date: DEC 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Lloyd A. Carney For For Management 1 b Elect Director Mary B. Cranston For For Management 1 c Elect Director Francisco Javier For For Management Fernandez-Carbajal 1 d Elect Director Gary A. Hoffman For For Management 1 e Elect Director Alfred F. Kelly, Jr. For For Management 1 f Elect Director Robert W. Matschullat For For Management 1 g Elect Director Suzanne Nora Johnson For For Management 1 h Elect Director John A.C. Swainson For For Management 1 i Elect Director Maynard G. Webb, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management W. W. GRAINGER, INC. Ticker: GWW Security ID: 384802104 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney C. Adkins For For Management 1.2 Elect Director Brian P. Anderson For For Management 1.3 Elect Director V. Ann Hailey For For Management 1.4 Elect Director Stuart L. Levenick For For Management 1.5 Elect Director D.G. Macpherson For For Management 1.6 Elect Director Neil S. Novich For For Management 1.7 Elect Director Michael J. Roberts For For Management 1.8 Elect Director James T. Ryan For For Management 1.9 Elect Director E. Scott Santi For For Management 1.10 Elect Director James D. Slavik For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management WALGREENS BOOTS ALLIANCE, INC. Ticker: WBA Security ID: 931427108 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Janice M. Babiak For For Management 1 b Elect Director David J. Brailer For For Management 1 c Elect Director William C. Foote For For Management 1 d Elect Director Ginger L. Graham For For Management 1 e Elect Director John A. Lederer For For Management 1 f Elect Director Dominic P. Murphy For For Management 1 g Elect Director Stefano Pessina For For Management 1 h Elect Director Leonard D. Schaeffer For For Management 1 i Elect Director Nancy M. Schlichting For For Management 1 j Elect Director James A. Skinner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Approve Executive Incentive Bonus Plan For For Management 5 Proxy Access Against For Shareholder 6 Approve Report on Executive Pay & Against For Shareholder Sustainability Performance WORKDAY, INC. Ticker: WDAY Security ID: 98138 H101 Meeting Date: JUN 20, 2017 Meeting Type: Annual Record Date: APR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christa Davies For For Management 1.2 Elect Director Michael A. Stankey For For Management 1.3 Elect Director George J. Still, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ZIMMER BIOMET HOLDINGS, INC. Ticker: ZBH Security ID: 98956P102 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Christopher B. Begley For For Management 1 b Elect Director Betsy J. Bernard For For Management 1 c Elect Director Gail K. Boudreaux For For Management 1 d Elect Director David C. Dvorak For For Management 1 e Elect Director Michael J. Farrell For For Management 1 f Elect Director Larry C. Glasscock For For Management 1 g Elect Director Robert A. Hagemann For For Management 1 h Elect Director Arthur J. Higgins For For Management 1 i Elect Director Michael W. Michelson For For Management 1 j Elect Director Cecil B. Pickett For For Management 1 k Elect Director Jeffrey K. Rhodes For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By (Signature and Title) /s/ David O. Nicholas David O. Nicholas, Principal Executive Officer Date 08/30/2017
